DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.


Response to Arguments
Applicant’s arguments filed on July 14th, 2021 with respect to the rejection of the pending claims over the prior art of record have been fully considered and are persuasive.  



Allowable Subject Matter
Claims 1-20 are allowed.


Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 10: 


scheduling, in one or more second mini-slots, a HARQ retransmission (i.e. scheduling , in one or more second mini-slots, a subsequent HARQ retransmission in par. [0130], Fig. 11A, wherein a HARQ process may include a plurality of HARQ transmissions from a BS and A HARQ transmission, as used herein, may refer to an initial HARQ transmission of a HARQ process and/or one or more HARQ retransmissions in par. [0117]); and
transmitting, to the device, the HARQ transmission in the one or more first mini-slots of the PRB (i.e. transmitting, by the base station, the HARQ transmission to the UE using the mini-slots in par. [0146]-[0148], Fig. 14).

However, Park et al. (U.S 2019/0158251 A1) teaches away from a limitation in claims 1 and 10 by disclosing configuring each of the mini-slots to be associated with at least one of a different resource block allocation (in par. [0126]).

Another closest prior art references, Islam et al. (U.S 2018/0063865 A1) discloses selecting, based at least in part on the location of the device, a mini-slot size 

However, none of the prior art references of record discloses or renders obvious at least the claimed features of: 
“scheduling, in one or more first mini-slots having the mini-slot size in a Physical Resource Block (PRB), a Hybrid Automatic Repeat Request (HARQ) transmission;
scheduling, in one or more second mini-slots of the PRB, a HARQ retransmission” (emphasis added).

With respect to claim 19:
One of the closest prior art references, Park et al. (U.S 2019/0158251 A1) discloses scheduling, in a first single-symbol mini-slot in a Physical Resource Block (PRB), a Hybrid Automatic Repeat Request (HARQ) transmission (i.e. scheduling, by the base station, a mini-slot(s) having a predetermined size indicated by a number of mini-slots to be bundled for the HARQ transmission for the UE in par. [0114], [0118], [0126], Fig. 9);

scheduling, in a second single-symbol mini-slot in the PRB, a HARQ retransmission (i.e. scheduling, by the base station, a second mini-slot for a HARQ 

scheduling, in multiple symbols of the PRB, data bits (i.e. scheduling plurality of mini-slots for transmissions of HARQ data within a slot in par. [0113], Fig. 9); and 

transmitting, to the device, the HARQ transmission in the first single-symbol mini-slot (i.e. transmitting, by the base station, the HARQ transmission to the UE using one mini-slot in par. [0115], Fig. 9), the HARQ retransmission in the second single-symbol mini-slot (i.e. transmitting, by the base station, the HARQ transmission to the UE using one mini-slot in par. [0115], [0117], [0118], Fig. 9), and the data bits in the multiple symbols (i.e. scheduling plurality of mini-slots for transmissions of HARQ data within a slot in par. [0113], Fig. 9).

However, Park et al. (U.S 2019/0158251 A1) teaches away from a limitation in claim 19 by disclosing configuring each of the mini-slots to be associated with at least one of a different resource block allocation (in par. [0126]).

Another closest prior art references, Park et al. (U.S. 2007/0243874 A1) discloses determining that a device is located in a mid-cell region  (i.e. determining, by a base station (BS) a location information of a mobile station in par. [0033], Fig. 2, Fig. 3, wherein the determining of the location information for mobile station comprises determining that the mobile station is located in an area associated with the center of 



However, none of the prior art references of record discloses or renders obvious at least the claimed features of: 
“scheduling, in a first single-symbol mini-slot in a Physical Resource Block (PRB), a Hybrid Automatic Repeat Request (HARQ) transmission;
scheduling, in a second single-symbol mini-slot in the PRB, a HARQ retransmission” (emphasis added).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ELLEN A. KIRILLOVA whose telephone number is
(571)272-2220. The examiner can normally be reached on MON-FRI 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status
information for unpublished applications is available through Private PAIR only. For
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you
have questions on access to the Private PAIR system, contact the Electronic Business
Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN A KIRILLOVA/
Examiner, Art Unit 2464

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464